Citation Nr: 0819069	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  06-03 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1944 to 
December 1946.

These matters come before the Board of Veterans' Appeals 
(Board) on appeals from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran's file was later transferred to 
the Detroit, Michigan RO.


FINDINGS OF FACT

1.  The veteran's reported in-service stressors are 
consistent with the types and circumstances of his service.

2. Competent medical evidence causally relates the current 
diagnosis to the veteran's in-service stressors.

CONCLUSION OF LAW

Resolving reasonable doubt in favor of the appellant, PTSD is 
shown to have been incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.304(f)) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of VCAA. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In the instant case, the 
appellant's claim is being granted.  As such, any 
deficiencies with regard to VCAA are harmless and non-
prejudicial.

Service Connection

The veteran seeks service connection for PTSD.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110.  The regulation governing PTSD claims, 38 
C.F.R. § 3.304(f), requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
In determining whether the veteran participated in combat, 
the veteran's oral and written testimony will be weighed 
together with the other evidence of record.  Cohen v. Brown, 
10 Vet. App. 128, 146 (1997).

If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborates his testimony or statements.  See 
Zarycki, 6 Vet. App. at 98.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki, 6 Vet. App. at 98 (1993).  In Doran v. 
Brown, 6 Vet. App. 283, 290-91 (1994), the United States 
Court of Appeals for Veterans Claims (Court) stated that "the 
absence of corroboration in the service records, when there 
is nothing in the available records that is inconsistent with 
other evidence, does not relieve the Board of its obligations 
to assess the credibility and probative value of the other 
evidence."

As noted, in a precedent opinion, VA's General Counsel held 
that the ordinary meaning of the phrase "engaged in combat 
with the enemy," as used in 38 U.S.C.A. § 1154(b), requires 
that a veteran "have participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality."  VAOPGCPREC 12-99. The General Counsel 
also indicated that the determination of whether a veteran 
engaged in combat with the enemy necessarily must be made on 
a case-by-case basis, and that absence from a veteran's 
service records of any ordinary indicators of combat service 
may, in appropriate cases, support a reasonable inference 
that the veteran did not engage in combat; such absence may 
properly be considered "negative evidence" even though it 
does not affirmatively show that the veteran did not engage 
in combat.  Id.

Finally, VA is required to evaluate the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

The Board further notes that some of the veteran's service 
records are missing and appear to have been destroyed in a 
fire at the National Personnel Records Center in St. Louis, 
Missouri in July 1973.  Under such circumstances, the Court 
has held that there is a heightened obligation on the part of 
VA to explain findings and conclusions and to consider 
carefully the benefit of the doubt rule.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

It is also noted, however, that the case law does not lower 
the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the veteran.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the veteran or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a veteran's 
allegation of injury or disease in service in these 
particular cases).

The record shows that the veteran filed an application for 
compensation in May 2004.  In November 2004, the RO requested 
the veteran's complete service medical records from the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  In December 2004, the NPRC replied that the 
veteran's personnel records were unavailable.  However, two 
versions of the veteran's Form 53-55 were obtained.  Although 
the majority of the veteran's service medical records have 
not been recovered, the veteran's claims file contains his 
April 1944 enlistment examination, February 1946 separation 
examination, an abstract record of hospitalization from 
September 1945, and a hospital admission note from December 
1945, as well as a few other service medical records.

In this case, the veteran contends that he developed PTSD as 
a result of stressors experienced during active service.  
Specifically, the veteran stated, in an October 2005 letter 
to his Senate representative, that he sustained many injuries 
while serving in Belgium during the Battle of the Bulge.  The 
veteran claimed that he was in a building that was destroyed 
by an 88 mm shell, knocked unconscious, and transported to a 
field hospital.  On a February 1946 separation examination 
report, it was noted that the veteran suffered a sprained 
back in March 1945, and that he underwent ocular surgery in 
August 1945. 

Notably, in the veteran's initial application for VA benefits 
for disabilities not at issue in this case and received in 
May 1947, the veteran reported that he had sustained a "back 
injury -(combat) Feb. 27, 1945".  On VA examination in April 
1948, the veteran reported that he received a back injury in 
service when a building fell on him.  He stated that he had 
been hospitalized for 17 weeks.  The record also contains a 
September 1949 affidavit from the veteran in which he stated, 
while recounting how his back was injured in service, that he 
was a member of the 87th Infantry Division which was going 
through the Seigfried Line.  He stated that the unit was in 
Belgium almost to the Belgium border and that he was on 
observation duty at night in an old rock and stone building 
where they had taken refuge.  The building was shot out 
during the night and the veteran was reportedly injured when 
it crumbled.  The veteran reported further that he was only 
half conscious and was taken on stretcher to two or three 
different field hospitals.  He was finally taken to a general 
hospital in Ceney, Belgium.  He remained there a month and 
was shipped back to Paris.  The record also contains a 
September 1949 affidavit from a service comrade who stated 
that he was in the same area as the veteran in Belgium at the 
same time of the back injury, and knew about the injury as 
they were in the same battalion.  As noted, a February 1946 
separation examination notes a history of a "Sprained back, 
30 Gen Hosp, Belgium, March 1945".  

Although the veteran has variously reported that he is 
receipt of a Purple Heart and a Combat Infantryman Badge, a 
WD AGO Form 53-55 of record does not include a notation of 
any decorations and citations indicative of the veteran's 
participation in combat.  This document indicates that the 
veteran's military occupational specialty was that of a 
Postal Clerk with the 17th Base Post Office.  Further, the 
only listed battles and campaigns is Rhineland.  Wounds 
received in action were reported to be "none".  He was 
noted to have been in the ETO (European Theater of 
Operations) beginning January 27, 1945 and to have returned 
to the United States on December 5, 1945.  

In April 2004, the veteran was diagnosed with PTSD by a 
private psychologist, Dr. E. M. T., PhD.  The psychologist 
diagnosed the veteran with PTSD, chronic, delayed, severe, 
and assigned a global assessment of functioning (GAF) score 
of 44.  She noted that the veteran had numerous memories of 
incidences during active duty that would rise to the level as 
outlined by DSM IV. 

Therefore, medical evidence dated after the veteran was 
discharged from service satisfies the first and second 
elements of a PTSD claim under the criteria of 38 C.F.R. 
§ 3.304(f), because it shows that the veteran has been 
diagnosed as having PTSD as a result of stressful incidents 
he reportedly experienced during service.  Having submitted a 
diagnosis of PTSD and medical evidence linking PTSD to 
claimed in-service stressors, the Board must now determine 
whether the record contains credible supporting evidence that 
any of the claimed in-service stressors occurred.

In this case, while the record does not document the 
veteran's participation in combat, when the Board considers 
the places, types, and circumstances of the veteran's 
service, his unit's history, his service records, and all 
pertinent lay and medical evidence in the case, there is 
sufficient reasonable doubt to conclude that there is 
corroboration of the veteran's stressors in this case.  The 
veteran's Form 53-55 indicates that he began his foreign 
service on January 27, 1945, immediately following the 
accepted end of the Battle of the Bulge although the 87th 
Infantry Division continued the march into Germany well after 
January 27th, 1945, having been assigned to Company E of the 
346th Regiment, 87th Infantry Division from the 17th 
Replacement Depot on February 8, 1945 located in Roth, 
Germany.  Although the Board notes that the available Morning 
Reports are barely legible, it appears from these records 
that the veteran was transferred to the sick list on February 
17, 1945 and sent to the 312th Medical Battalion; it appears 
that he was then sent to an unknown hospital on the 18th of 
February, 1945.  The veteran alleged that he sustained 
injuries in Germany when a shell hit a building where he was 
located, received initial treatment at a field hospital, and 
was subsequently transferred to the 30th General Hospital in 
Belgium for a period of 30 days.  

The favorable evidence includes the veteran's consistent 
statements since 1947 that he was injured in an attack on his 
location (see 38 U.S.C.A. § 1154), records of troop movements 
of the 87th Infantry Division, and hospital records placing 
the veteran in Roth, Germany.  Therefore, the evidence of 
record serves to establish the veteran's stressors in this 
case.  The unfavorable evidence includes the veteran's 
service records, which contain specific information as to the 
veteran's duties as a clerk, as well as the lack of awards 
and/or medals that typically signify participation in combat.  
Here, however, the Board has not discovered any internal 
inconsistencies in the veteran's contentions.  Further, his 
claims do not appear inherently implausible when considering 
the places, types and circumstances of his service as shown 
by his service record.  See 38 U.S.C.A. § 1154(a).  
Therefore, he is deemed credible in reporting the claimed 
stressors in this case.  

The veteran has been diagnosed with PTSD related to his 
claimed in-service stressors.  Service records, and lay and 
other evidence corroborate the occurrence of his claimed 
stressors.  Therefore, the Board concludes that the evidence 
supports a finding that the veteran has PTSD etiologically 
related to active service.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
S. L, Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


